260 S.W.3d 371 (2008)
STATE of Missouri, Respondent,
v.
Kim J. DOUGLAS, Appellant.
No. WD 67238.
Missouri Court of Appeals, Western District.
January 29, 2008.
Margaret M. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Kim Douglas appeals his convictions for sexual assault and deviate sexual assault.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).